         Case 1:19-cr-00121-SPW Document 81 Filed 01/15/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                 BILLINGS DIVISION



 UNITED STATES OF AMERICA,                        CR19-121-BLG-SPW


                    Plaintiff,
                                                  ORDER DENYING MOTION
 vs.                                              FOR FAILURE TO COMPLY
                                                   WITH LOCAL RULES
 MICHAEL TROY WEBB,and
 KIMBERLY ROSAMOND
 FANSLAU,

                    Defendants.


       Before the Court is the United States's Motion for Reconsideration. (Doc.

77). Motions to Reconsider are not specifically contemplated by the Federal Rules

of Criminal Procedure. The Ninth Circuit has decided therefore that such motions


are best governed by adhering to the civil equivalent rules. United States v.

Martin, 226 F.3d 1042, 1047 n. 7(9th Cir. 2000). Federal Rule of Criminal

Procedure 57(b) states that a district court judge may regulate practice in any

manner consistent with federal law, the rules of criminal procedure, and the local

rules where there is no controlling law. Local Civil Rule 7.3(a) requires prior

leave from the Court before filing a motion for reconsideration. Local Civil Rule

7.3(b) requires that such motions shall be limited to 2,275 words. The Court has

determined that Local Rule 7.3 should govern here.
Case 1:19-cr-00121-SPW Document 81 Filed 01/15/21 Page 2 of 2
